Citation Nr: 1527699	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Evaluation of bladder dysfunction, rated as 40 percent disabling.

2.  Evaluation of right lower extremity weakness, rated as 40 percent disabling.

3.  Evaluation of left lower extremity weakness, rated as 30 percent disabling.

4.  Evaluation of right upper extremity weakness, rated as 20 percent disabling.

5.  Evaluation of left upper extremity weakness, initially rated as 20 percent disabling.

6.  Entitlement to special monthly compensation based on loss of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2012 rating decision denied the Veteran's claims for increased disability ratings for bladder dysfunction, right and left lower extremity weakness, and right upper extremity weakness, as well as granted service connection for left upper extremity weakness.  A 20 percent disability rating was assigned for left upper extremity weakness, effective October 5, 2011.   

The Virtual VA claims file has been reviewed.  Other than VA medical records considered by the RO in the September 2013 Statement of the Case, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the appellant in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran and his representative assert that the symptoms of his service-connected residuals of multiple sclerosis, namely bladder dysfunction, right and left upper extremity weakness, and right and left lower extremity weakness are more severe than presently evaluated; the Veteran also reported that his symptoms continue to worsen.  The Board observes that Veteran was most recently afforded a VA examination in December 2011, and has not provided with any recent evaluations which consider the current severity of his service-connected disabilities on appeal.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected bladder dysfunction, right and left upper extremity weakness, and right and left lower extremity weakness.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   The Board observes that available VA treatment records and statements by the Veteran indicate that the Veteran is treated on a regular basis at VA Medical Centers for his service-connected multiple sclerosis and residuals thereof.  However, no treatment records have been associated with the claims files since June 2013.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record since June 2013.  

2.  Schedule the Veteran for a VA urinary examination to ascertain the current severity and manifestations of his service-connected bladder dysfunction.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA neurological examination to ascertain the current severity and manifestations of his service-connected right and left upper extremity weakness and right and left lower extremity weakness.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  Obtain a VA medical opinion as to whether the weakness of the Veteran's left lower extremity is equivalent to the loss of his left foot.  The VA examiner is requested to determine whether the Veteran's left lower extremity weakness is manifested by weakness such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination is to be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


